DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Allowance is in response to Applicant’s Reply Under 1.111 to Pre-Interview Communication dated 02/10/2021, which was entered by the Examiner on 02/17/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Raya on 02/22/2021.

The application has been amended as follows: 
	In the claims:

	Claim 14, line 14:  immediately after the word “are” and immediately before the word “individually”, the phrase --configured to be-- has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is US 20070051377 to Douk and US 20050043792 to Solem.  However, neither Douk nor Solem teach or suggest that the plurality of tissue anchors are configured to be individually and consecutively anchored into heart tissue.  Rather, their anchors appear to either all simultaneously or in pairs enter the heart tissue.  Applicant’s Figs. 34-36 show that a member is proximally withdrawn through the device, with the member having an enlarged distal end which ejects each anchor as the member is proximally withdrawn, therefore individually and consecutively ejecting the anchors into the hear tissue.  Neither Douk, Solem, nor any other prior art teach or suggest a similar mechanism or indeed any other mechanism which would individually and consecutively eject the anchors into the heart tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.